Title: To Benjamin Franklin from Rocquette, Elsevier & Rocquette, 7 June 1779
From: Rocquette, Jacques, Elsevier, T. A., & Rocquette, Pieter Th.
To: Franklin, Benjamin


Sir!
Rotterdam 7 June 1779.
We observe with pleasure by your much esteemed favour of the 31st. of past month, the reception of the pacquet we sent you the forwarding of it, deserved no thanks, we shall alwaÿs be happy in finding opportunity to be usefull to you, and renew you to that End our most devoted Services.
According to your permission we enclose you Two bills Issued by the States of America, they are Each of 1000 dollars and dated the 8th. of february 1779. pble. at same day of the year 1782. with the Intrest of 6 per Cent and Number 2348 & 2349. We’ll be oblidg’d to you to return us Same, with your Sentiments on the place where this paper is negotiable at the most advantageous footing; & what it’s Currencey is, as also if the Intrest is payable annually, or that it is onley payd once at maturity, & if it is payd in Europe, or in America.
We have the honour to be most Respectfullÿ Sir! Your most obedient & very Húmble Servants
J. Rocqúette, T. A:Elsevier, & Brothers Rocqúette
The Honble. B: Franklin Esqr: Minister Plenipotentiary of the united States of America, at Passÿ
 
Addressed: To / the honble: B. Franklin Esqr. / Minister Plenipotentiary of the / of the united States of America / at / Passy near / Paris
Notation: J. Rocquettes: A Elsevier et Brothers Rocquettes, Amsterdam 7e june 1779.
